DETAILED ACTION
Allowable Subject Matter
Claims 1-8, 17, 19, and 21-27 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art. 
Regarding claim 1, the subject matter not found was a method for measuring impedance of one or more leads used in an ECG in which a plurality of impedance pads are applied to the patient’s body, a burst pulse is applied from a catheter electrode (wherein the catheter is limited to being an intracardiac catheter (ICEG), impedance is measured across the impedance pads and the plurality of leads that results from the burst pulse, and removing a determined lead impedance from the measured ECG signal, in combination with the other remaining steps in the claim.
Regarding claim 17, the subject matter not found was a system for performing an ECG and measuring impedance in which the system comprises a plurality of impedance pads configured to provide impedance information for the measurements (i.e. the measuring impedance referenced in the preamble), a plurality of surface-attached leads which capture electrical signals including the impedance across at least one of the leads, and a processor which removes the impedance from the captured electrical signals utilizing the impedance information from the plurality of impedance pads, in combination with the other remaining steps in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
15 March 2022